[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            December 13, 2006
                            No. 06-10093                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                 D. C. Docket No. 04-00374-CV-J-20HTS

WARREN L. EDWARDS,



                                                         Petitioner-Appellant,

                                 versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,


                                                     Respondents-Appellees.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (December 13, 2006)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Florida state prisoner Warren L. Edwards, proceeding pro se, appeals the

dismissal of his 28 U.S.C. § 2254 petition for habeas corpus. We reverse and

remand.

                                 I. BACKGROUND

      While serving time in state prison on an unrelated conviction, Edwards was

prosecuted for mailing threats to the judge who presided over his first trial.

Edwards admitted that he wrote the letters but claimed that he did not mail them

and asserted that his cell-mate sent the letters without his knowledge. Edwards

called an investigator from the public defender’s office to testify as to

conversations that the investigator had with his cell-mate about the incident, but

the investigator asserted attorney-client privilege and refused to testify. Edwards

also called his cell-mate to testify, but Edwards’s cell-mate asserted his Fifth

Amendment privilege not to incriminate himself. The trial court excluded the

testimony of both the investigator and the cell-mate and Edwards was convicted.

      In a petition for habeas corpus, Edwards argued that the trial court

improperly excluded his cell-mate’s testimony. The district court denied relief, but

did not address the cell-mate’s invocation of Fifth Amendment privilege in its

order. We granted a certificate of appealability on the issue of “[w]hether the trial

court should have required appellant’s cell-mate to testify, despite his cell-mate’s



                                           2
assertion of his Fifth Amendment privilege, in light of appellant’s Fifth and Sixth

Amendment right to present evidence in his defense.”

                           II. STANDARD OF REVIEW

      We review a district court’s denial of a § 2254 petition de novo. Nelson v.

Schofeld, 371 F.3d 768, 769 (11th Cir. 2004). We generally limit our review to the

issue specified in the certificate of appealability, Murray v. United States, 145 F.3d
1249, 1250-51 (11th Cir. 1998), but we will look beyond the literal scope of a

certificate when the resolution of a procedural issue is necessarily antecedent to

resolution of the issue presented in the certificate. McCoy v. United States, 266
F.3d 1245, 1248 n.2 (11th Cir. 2001).

                                  III. DISCUSSION

      Edwards argues that the trial court improperly allowed his cell-mate, whom

he claims could have corroborated his defense, to invoke the Fifth Amendment

right against self-incrimination, thereby violating Edwards’s right to a fair trial.

The Secretary argues that Edwards waived this argument by not raising it in the

district court. The argument of the Secretary fails.

      Edwards’s pleadings reveal that he confused the privilege his cell-mate

asserted at trial with the attorney-client privilege asserted by the public defender,

but Edwards made it clear that he was challenging his cell-mate’s refusal to testify.



                                            3
Edwards devoted an entire subsection of his brief on direct appeal to discussing his

cell-mate’s invocation of the Fifth Amendment, and Edwards specifically stated in

his § 2254 petition that the “[t]rial court failed to make an inquiry of [his cell-mate]

to determine the validity and the extent of his claim of the Fifth Amendment

privilege.” Liberally construing his pro se pleadings, see Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998), we conclude that Edwards put the

district court on notice of the nature of his claim.

      In Clisby v. Jones, 960 F.2d 925, 935-36 (11th Cir. 1992) (en banc), we

explained that a district court must resolve all claims raised in a § 2254 petition,

regardless of whether relief is ultimately denied. Id. Because the district court

failed to address every claim raised in Edwards’s § 2254 petition, we vacate the

judgment and remand the case to the district court to consider whether Edwards’s

right to a fair trial was violated when the trial court allowed his cell-mate to refuse

to testify. See id. at 935-38.

                                 IV. CONCLUSION

      The judgment of the district court is VACATED and REMANDED.




                                            4